t c memo united_states tax_court william j kardash sr transferee petitioner v commissioner of internal revenue respondent charles k robb transferee petitioner v commissioner of internal revenue respondent docket nos filed date erica g pless and michael p tyson for petitioner in docket no mitchell i horowitz and qian wang for petitioner in docket no sergio garcia-pages michael s kramarz timothy l smith and andrew michael tiktin for respondent this opinion supplements our prior opinion kardash v commissioner tcmemo_2015_51 supplemental memorandum findings_of_fact and opinion goeke judge this matter is before the court on petitioners’ motions for reconsideration motions under rule of our opinion in kardash v commissioner tcmemo_2015_51 in kardash we held among other things that respondent established that transfers to petitioners in and were fraudulent under florida law accordingly we held that petitioners were liable as transferees for the years and under sec_6901 id at in motions pursuant to rule petitioners request the court to reconsider our prior opinion specifically petitioners raise two issues whether our conclusion that florida engineered construction products corp fecp was insolvent at the beginning of was a substantial error and whether payments in and were part of a deferred_compensation plan mr kardash alleges in his motion that we failed to credit against his transferee_liability the federal_income_tax liabilities paid on the transfers lastly mr robb alleges that he was never a shareholder of fecp and therefore the transfers could not have unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure been dividends respondent has filed separate objections to petitioners’ motions together with supporting memorandum of law we will grant the motions in part but will not alter the result of our prior opinion as described herein findings_of_fact we incorporate our findings in kardash and set forth additional facts for purposes of this opinion these cases involve respondent’s efforts to collect tax additions to tax penalties and interest assessed against fecp fecp owes more than dollar_figure million but cannot pay its full liability petitioners along with messrs stanton and hughes owned all of the stock of fecp and received transfers from the company respondent now seeks to recoup over dollar_figure million of the tax additions to tax penalties and interest from petitioners fecp assumed the operations of another florida corporation known as cast-crete corp of florida cast-crete at the time of fecp’s incorporation cast-crete had in place a document titled cast-crete compensation plan which did not mention deferred_compensation pursuant to this document the excess of any bonus over dollar_figure was to be paid to petitioners annually in stock fecp made the following dividend payments to mr kardash during and date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number fecp made the following dividend payments to mr robb during and date amount dollar_figure big_number big_number big_number big_number big_number date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent’s expert arlene aslanian prepared a report in which she computed the balances due from fecp as a result of its settlement with respondent in a prior consolidated case in our court ms aslanian estimated fecp’s federal_income_tax liabilities additions to tax penalties and interest owed to respondent on the transfer dates in the instant cases she estimated that fecp owed dollar_figure on date and dollar_figure on date using the market approach respondent’s expert dr shaked found that the fair_market_value of fecp’s assets was less than the value of its federal_income_tax liabilities additions to tax penalties and interest as of date resulting in insolvency dr shaked concluded that fecp remained insolvent through date as evidenced in the table below dr shaked used ms aslanian’s federal tax estimates with the addition of fecp’s state tax_liability estimates valuation_date concluded business_enterprise value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number total liabilities dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number equity value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number below are the amounts of total dividends that fecp transferred to messers robb kardash stanton and hughes during and shareholder charles k robb william j kardash sr john stanton ralph hughes total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners timely filed their rule motions asking us to reconsider and modify our opinion in kardash v commissioner tcmemo_2015_51 opinion reconsideration under rule serves the limited purpose of correcting substantial errors of fact or law and allows the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 we usually do not grant motions for reconsideration absent a showing of unusual circumstances or substantial error 79_tc_1054 aff’d 755_f2d_790 11th cir petitioners have raised valid concerns as to the valuations of fecp and the federal_income_tax liabilities for the years at issue specifically the burden_of_proof as to transferee_liability is on the commissioner sec_6902 rule d we find that respondent proved the transfers in were fraudulent petitioners contend that the court erred in valuing fecp’s solvency by relying on petitioners’ expert’s high estimates of fecp’s tax_liabilities instead of the federal_income_tax liabilities as stipulated by the parties although petitioners did not initially agree to and stipulate the liabilities that respondent’s expert determined we agree with petitioners that respondent’s estimates should have been used moreover petitioners point out that the court erred when stating dr shaked’s business_enterprise value for the valuation_date date the stated estimate was dollar_figure but the actual estimate was dollar_figure undervaluing dr shaked’s estimate petitioners contend that with this correction fecp would be solvent for the tax_year we agree but for the sake of clarity we deem it necessary to discuss our valuation in greater detail than we did previously ‘valuation is necessarily an approximation ’ it is an inexact science at best capable of resolution only by ‘solomon-like’ pronouncements 87_tc_389 alteration in original quoting 538_f2d_927 2d cir aff’g t c memo f inding market_value is after all something for judgment experience and reason on the pa r t of the trier and does not lend itself to dissection and separate evaluation id quoting 202_f2d_105 2d cir w e are not bound by the opinion of any expert witness and will accept or reject expert testimony in the exercise of sound judgment 94_tc_193 we rely largely on dr shaked’s market multiple valuation to determine the solvency of fecp although dr shaked recommends the use of the asset accumulation value we disagree the asset accumulation value does not take fecp’s intangibles into account we believe that fecp had some intangible assets with value and therefore rely on the market multiple valuation that values fecp as a going concern from dr shaked’s market multiple valuation it is clear that fecp had a negative equity value of dollar_figure on the transfer date date and it remained insolvent through date thus we modify our initial finding that fecp became insolvent in and instead find that fecp became insolvent starting date and remained insolvent for and petitioners argue that we should reconsider our opinion to find them not liable for the transfers because fecp was solvent at the time of the transfers under florida’s uniform fraudulent transfer act fufta a transfer is fraudulent if the debtor did not receive reasonably equivalent value and the debtor was insolvent at the time of the transfer or became insolvent as a result of the transfer fla stat ann sec west although the language of the ufta uniform fraudulent transfer act speaks in terms of a single transfer of property a series of transfers may also be found to be fraudulent 215_br_158 bankr n d ill further we have held that insolvency may be measured after a series of related transfers which in total leave the transferor insolvent see 134_f2d_538 8th cir aff’g 45_bta_970 see also 100_tc_180 93_tc_475 aff’d without published opinion 933_f2d_1014 9th cir 21_tc_70 as discussed in kardash v commissioner at we held that the and transfers were for reasonably equivalent value and were different in nature from the transfers in and although we now find that fecp was solvent during the transfers were still constructively fraudulent because they were part of a series of transactions that led to the insolvency of fecp therefore we find that the transfers beginning in were fraudulent because the transfers were not for reasonably equivalent value and fecp became insolvent as a result of the series of transfers although the current cases are subject_to florida law the illinois case is instructive in interpreting the florida statute illinois as well as florida has adopted the uniform fraudulent transfer act ufta ilcs to west the general purpose of ufta and fufta is to make the law uniform among the states enacting it fla stat ann sec west ufta sec_11 7a part ii u l a petitioners argue that the court erred by not finding that the payments in and were part of a deferred_compensation plan the document that petitioners rely on makes no reference to a deferred_compensation plan moreover the document petitioners refer to states that petitioners would be entitled to cash compensation not to exceed dollar_figure per month and paid annually in stock to the extent petitioners’ compensation exceeds the dollar_figure per month the payments exceeding dollar_figure were however made in cash not stock and therefore could not have been pursuant to the purported deferred_compensation plan moreover fecp reported the payments as dividends on forms 1099-div dividends and distributions and petitioners reported the payments as dividends on their individual tax returns mr kardash alleges that he is entitled to credits against his transferee_liability for taxes paid on transfers as reported dividends mr kardash argues that the government would receive an inequitable windfall if we refused to credit him with the amounts of tax he paid on the transferred amounts in and reconsideration under rule is not the proper avenue sec_1341 is the appropriate remedy for mr kardash in this situation see delpit v commissioner tcmemo_1992_297 citing 54_tc_1675 mr robb argues that the transfers could not have been dividends because he was never a stockholder of fecp but instead received shares of cast-crete stock on date he also argues that these shares were worthless because we found fecp insolvent as of under either florida’s de_facto merger doctrine see pine island assocs v steven l cohen assocs so 2d fla dist ct app citing 775_f2d_38 2d cir or its continuation of business doctrine see amjad munim m d p a v azar so 2d fla dist ct app citing 758_f2d_1451 11th cir the acts committed transactions entered into and records kept by cast-crete would be treated as acts transactions and records of fecp the shares issued in cast-crete’s name will be treated as issued under fecp’s name petitioners’ further arguments are merely a rehash of legal arguments from their briefs and a motion for reconsideration is not the appropriate forum for arguments this court has previously rejected see estate of quick v commissioner t c pincite in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decisions will be entered under rule
